

115 S1014 IS: Puppies Assisting Wounded Servicemembers Act of 2017
U.S. Senate
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1014IN THE SENATE OF THE UNITED STATESMay 3, 2017Mrs. Fischer (for herself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to make grants to eligible organizations to provide
			 service dogs to veterans with severe post-traumatic stress disorder, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Puppies Assisting Wounded Servicemembers Act of 2017 or the PAWS Act of 2017. 2.Findings; Sense of Congress (a)FindingsCongress makes the following findings:
 (1)According to the analysis of veteran suicide published by the Department of Veterans Affairs in August 2016 and titled Suicide Among Veterans and Other Americans—
 (A)an average of 20 veterans died by suicide each day in 2014; (B)mental health disorders, including major depression and other mood disorders, have been associated with increased risk for suicide;
 (C)since 2001, the proportion of users of the Veterans Health Administration with mental health conditions or substance use disorders has increased from approximately 27 percent in 2001 to more than 40 percent in 2014; and
 (D)overall, suicide rates are highest among patients with mental health and substance use disorder diagnoses who are in treatment and lower among those who received a mental health diagnosis but were not at risk enough to require enhanced care from a mental health provider.
 (2)Pairing a service dog with a veteran costs approximately $25,000, including with respect to training of the service dog as well as training of the veteran with the service dog.
 (b)Sense of CongressIt is the sense of Congress that the Department of Veterans Affairs must be more effective in its approach to reducing the burden of veteran suicide connected to mental health disorders, including post-traumatic stress disorder, and a pilot program and study to assess the benefits of pairing service dogs with veterans suffering from mental health disorders would allow the Department to better determine the efficacy of using service dogs as a nontraditional therapy to ensure the well-being of veterans.
			3.Department of Veterans Affairs pilot program to award grants for the provision of service dogs to
			 certain veterans with severe post-traumatic stress disorder
 (a)GrantsThe Secretary of Veterans Affairs shall carry out a pilot program under which the Secretary awards a grant in the amount of $25,000 to eligible organizations for each eligible veteran referred to that organization for a service dog pairing.
			(b)Benefits provided
 (1)In generalAn organization that receives a grant under subsection (a) shall provide the following for each service dog and veteran participating in the pilot program:
 (A)Coverage of a commercially available veterinary health insurance policy to maintain the health of the dog and keep the dog functioning in the prescribed role for the life of the dog.
 (B)Hardware, or repairs or replacements for hardware, that are clinically determined to be required by the dog to perform the tasks necessary to assist the veteran with the diagnosed disorder of the veteran.
 (C)Payments for travel expenses for the veteran to obtain the dog, calculated in the same manner as similar travel expenses provided pursuant to section 111 of title 38, United States Code.
 (2)Other travel expensesIf a veteran is required to replace a service dog provided pursuant to a grant under this section, the Secretary shall pay for the travel expenses described in paragraph (1)(C) required to obtain a new service dog pursuant to subsection (c)(3), regardless of any other benefits the veteran is receiving for the first service dog under this section.
 (c)Eligible organizationsTo be eligible to receive a grant under this section, an organization shall— (1)be a nonprofit organization that provides trained service dogs—
 (A)that— (i)is certified by Assistance Dogs International;
 (ii)on average, provides one-on-one training for each service dog and recipient for 30 hours or more during a period of 90 days or more;
 (iii)provides a wellness verification from a licensed veterinarian for each service dog; (iv)provides an in-house residential facility, or other accommodations nearby, in which service dog recipients stay for a minimum of 10 days while receiving not less than 30 hours of training with their new service dog;
 (v)ensures all service dogs pass the American Kennel Club Community Canine test and the Assistance Dogs International Public Access Test prior to permanent placement with a recipient; and
 (vi)provides follow-up support service for the life of the service dog, to include a contact plan between the veteran and organization to allow—
 (I)the veteran to reach out for and receive adequate help with the service dog; and (II)the organization to communicate with the veteran to ensure that the service dog is receiving proper care; or
 (B)that meets the service dog agency standards established by the Association of Service Dog Providers for Military Veterans that cater to the unique needs of veterans with post-traumatic stress disorder;
 (2)agree to cover all costs in excess of the grant amount to guarantee the benefits listed under subsection (b)(1);
 (3)agree to reaccept or replace a service dog provided by the organization to a veteran, if necessary, as determined by the veteran and the organization; and
 (4)submit to the Secretary an application containing such information, certification, and assurances as the Secretary may require.
				(d)Eligible veterans
				(1)Approval and referral
 (A)In generalThe Secretary of Veterans Affairs shall review and approve veterans eligible to participate under this section and shall refer approved veterans to eligible organizations.
 (B)Approval determinationThe period beginning on the date on which a veteran applies to participate under this section and the date on which the Secretary makes an approval determination may not exceed 90 days.
 (2)Initial eligibilityFor purposes of this section, an eligible veteran is a veteran— (A)who is enrolled in the system of annual patient enrollment of the Department of Veterans Affairs established and operated under section 1705 of title 38, United States Code;
 (B)who has been treated and has completed an established evidence-based treatment for post-traumatic stress disorder yet remains diagnosed with post-traumatic stress disorder by a qualified health care provider as rated on the post-traumatic stress disorder checklist (PCL–5);
 (C)with respect to whom the health care provider or clinical team of the Department of Veterans Affairs that is treating the veteran for such disorder determines based upon medical judgment that the veteran may potentially benefit from a service dog; and
 (D)who agrees to successfully complete training provided by an eligible organization pursuant to subsection (c).
 (3)Ongoing eligibilityTo remain eligible to participate in the pilot program under this section, a veteran shall see the health care provider or clinical team of the Department of Veterans Affairs treating the veteran for post-traumatic stress disorder at least once every 180 days to determine, based on a clinical evaluation of efficacy, whether the veteran continues to benefit from a service dog.
 (4)Other casesIf at any point the veteran is no longer able or willing to care for the service dog, the veteran and the organization that provided the service dog to the veteran shall determine the appropriate recourse to ensure the safety of both the veteran and the service dog.
 (e)Relationship to Department of Veterans Affairs benefitsThe provision of a service dog to a veteran under this section is in addition to any other hospital care or medical service furnished by the Department for that veteran for post-traumatic stress disorder, and an improvement in symptoms as a result of the provision of a service dog shall not affect the eligibility of the veteran for any other benefit under the laws administered by the Secretary.
 (f)MetricsIn carrying out this section, the Secretary shall— (1)develop metrics and other appropriate means to measure, with respect to veterans participating in the pilot program, the improvement in psychosocial function and therapeutic compliance of such veterans and changes with respect to the dependence on prescription narcotics and psychotropic medication of such veterans; and
 (2)establish processes to document and track the progress of such veterans under the pilot program in terms of the benefits and improvements noted as a result of the pilot program.
				(g)Comptroller General briefing and report
 (1)BriefingNot later than one year after the date on which the Secretary commences the pilot program under subsection (a), the Comptroller General of the United States shall provide to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a briefing on the methodology established for the pilot program.
				(2)Report
 (A)In generalNot later than 270 days after the date on which the pilot program terminates, the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program.
 (B)ElementsThe report required under subparagraph (A) shall include an evaluation of the approach and methodology used for the pilot program with respect to—
 (i)helping veterans with severe post-traumatic stress disorder return to civilian life; (ii)relevant metrics, such as reduction in scores under the post-traumatic stress disorder checklist (PCL–5), improvement in psychosocial function, and therapeutic compliance; and
 (iii)reducing the dependence of participants in the pilot program on prescription narcotics and psychotropic medication.
 (h)Authorization of appropriationsThere is authorized to be appropriated for the period of fiscal year 2018 through fiscal year 2023, $10,000,000 to carry out the pilot program under this section.
 (i)OffsetThe amounts otherwise authorized to be appropriated for the Office of Human Resources and Administration of the Department of Veterans Affairs for the period of fiscal year 2018 through fiscal year 2023 shall be reduced by $10,000,000.
			(j)Termination
 (1)In generalThe authority to carry out the pilot program under this section shall terminate on the date that is five years after the date of the enactment of this Act.
 (2)Possession of service dogAn eligible veteran in possession of a service dog furnished under the pilot program as of the termination of the pilot program may keep the service dog after the termination of the pilot program for the life of the dog.